DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (the species of Figures 1-5) in the reply filed on 9/6/2022 is acknowledged.  The traversal is on the following ground(s):
It is respectfully submitted that it should be no undue burden on the Examiner to consider all claims in the single application. Moreover, because at least generic claim 1 should be in condition for allowance, this Election of Species Requirement should also be overcome and withdrawn.

In the event that the Examiner persists in this requirement, Applicant reserves the right to file a Divisional application at a later time, if so desired.

This is not found persuasive.  According to MPEP § 808.02:
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required...

Regarding part (B) (which is the part that deals with Applicant’s traversal arguments), note that MPEP section 808.02 (titled “Establishing Burden”) advises:
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus, the examiner must show by appropriate explanation one of the following:
(A)    Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B)    A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C)    A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Please note that it is only necessary to show one of A, B, or C to establish burden.  In the instant case, C was established.  With respect to C, on page 2 of the Requirement for Restriction mailed on 7/7/2022, it was established that at the very least, different search queries would be necessary to search the identified inventions.  Thus, burden has been properly established.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 9/6/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 8 of the claim, “plurality of” should be inserted before “tool sleeves”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  On lines 5 and 7 of the claim, “relative” should be inserted before each instance of “position angle”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  On line 2 of the claim, a “,” should be inserted after “a bottom seat”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  On line 3 of the claim, “plurality of” should be inserted before “bearings”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 13-14 of claim 1 state, “each bearing contacting an outline of the cam.”  This limitation is viewed to be vague and indefinite, because it is unclear if “each bearing contacting an outline of the cam” means that each bearing simultaneously contacts the outline of the cam, or if “each bearing contacting an outline of the cam” actually means that each bearing is able to come into contact with the outline of the cam.  
Claim 3 recites the limitation "the rotation shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the rotation shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Lines 1-2 of claim 9 state, “wherein the tool disc has a central shaft at a center thereof.”  This limitation is viewed to be vague and indefinite, since it is unclear if “a center” of the tool disc is the same as or is different from the previously set forth “rotation center” of the tool disc, noting that the “rotation center” of the tool disc was set forth in line 17 of claim 1 upon which claim 9 directly depends.  
Lines 3-4 of claim 10 state, “the outline of the cam is shaped in a curve recess.”  This limitation is viewed to be vague and indefinite, since it is unclear as to what is meant by “shaped in a curve recess,” e.g. does this mean that the outline of the cam has the shape of a curve recess?  Or is the outline of cam shaped within a curve recess, for example?  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 5-7 of claim 4 state, “each stud passes through the bottom seat, the magnetic conductive plate, and the electromagnetic set.”  
Regarding the specification filed on 6/7/2021, it advises on page 10, lines 12-14 thereof that, “The magnetic conductive plate 524 and the electromagnetic set 522 are screwed to the bottom seat 521 through the studs 527.”  While the magnetic conductive plate (524) and the electromagnetic set (522) are screwed to the bottom seat (521) through the studs (527), neither this excerpt nor the remainder of the specification filed on 6/7/2021 advises that each stud (527) “passes through” the electromagnetic set (522) or the bottom seat (521).
Regarding the drawings filed on 6/7/2021, it can be seen in Figure 5 thereof that none of the studs (527) actually “passes through” the electromagnetic set (522).  Rather, the studs (527) are situated so as to extend next to but not through the electromagnetic set (522).  It also does not appear that the studs (527) pass through the bottom seat (521) per se.  Rather, like described in the specification, the drawings filed on 6/7/2021 show, “The magnetic conductive plate 524 and the electromagnetic set 522 are screwed to the bottom seat 521 through the studs 527.”  Please note that the drawings do in fact show the studs (527) being situated so as to pass through the magnetic conductive plate (524).  Thus, the drawings as filed on 6/7/2021 do not show that each of the studs (527) “passes through” the electromagnetic set (522) or the bottom seat (521).
	Since neither the specification nor the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Taiwan Publication No. TW 201350255 A) in view of Japan Pub. No. JP-S56110764-U (hereinafter JP '764), and further in view of Zhang (China Pub. No. CN 105988413 A).  
Claim 1:  Figures 1 and 2 of Liu show a tool machine magazine comprising a base and a tool disc (30+55) that is disposed on the base.  Please note that the tool disc (30+55) is formed by the combination of an indexing plate (55) and a disc-type tool magazine (30).  Regarding the base, it is a support body of the tool machine magazine to which a swing arm (22) is attached.  Figure 2 has been annotated and provided on the following page so as to point to the base.  

    PNG
    media_image1.png
    828
    732
    media_image1.png
    Greyscale

	Regarding the tool disc (30+55), it has a plurality of tool sleeves (80) arranged on the periphery of the disc-type tool magazine (30) thereof [EPO Machine Translation, paragraph 0010].  As can be seen in Figure 1, the plurality of tool sleeves (80) are disposed in a circular arrangement on the tool disc (30+55) via its (30+55) disc-type tool magazine (30).  Please be advised that each of the plurality of tool sleeves (80) receives a respective tool therein.  
	Examiner now directs attention to Figure 2.  As can be seen therein, the indexing plate (55) of the tool disc (30+55) has a plurality of bearings (54) disposed in a circular arrangement.  According to Liu, each bearing (54) of the plurality of bearings (54) corresponds to a different tool [EPO Machine Translation, paragraph 0010].  As a different tool (different as in a respective tool) is arranged within each of the plurality of tool sleeves (80), it follows that each bearing (54) corresponds to one of said plurality of tool sleeves (80).  
	The tool machine magazine further comprises a driver device that comprises a motor (51), a motor gear (52), a transmission gear (56), a cam (531), a driver shaft (53) that the cam (531) is mounted to, and a control terminal.  With this configuration, when the motor (51) is actuated, the motor (51) controls the cam (531) to rotate about an axial direction of the driver shaft (53).  When the cam (531) rotates, each of the plurality of bearings (54) contacts an outline of the cam (531), with each bearing (54) orderly operating along the outline of the cam (531).  Also, per Liu, the cam (531) is a non-intermittent dedicated cam (531) [EPO Machine Translation, paragraph 0010].  As such, each bearing (54) orderly operates along the outline of the cam (531) so as to drive the tool disc (30+55) to “continuously rotate without intermittence.”  Please note that the motor (51) is controlled according to the control of a program, noting that the motor (51) is connected to the control terminal (electronic control device) [EPO Machine Translation of Liu, paragraph 0002].
	Liu though, does not provide disclosure on the motor (51) having “a brake structure disposed in the motor.”  Note that the motor (51) has a shaft, the shaft being the element to which the motor gear (52) is connected (please see Figure 2).  
	Figure 1 of JP '764; however, shows therein an electric motor with a brake structure [EPO Machine Translation of JP '764, paragraph 0001].  With regards to the motor, it includes a rotary shaft (4).  The motor further includes a brake structure that is disposed in the motor around a portion of the shaft (4).  Please note that the brake structure is shown as comprising an electromagnetic set (7), a pair of brake linings (6), a magnetic conductive plate (13+14), a plurality of studs (8), and a plurality of pressure springs (16).  In use, the brake structure provides for braking of the rotary shaft (4) of the motor [EPO Machine Translation of JP '764, paragraph 0002].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor (51) of Liu with the brake structure of JP '764, so as to provide an integral means to brake the rotation of the shaft of the motor (51).  In making this modification, it is noted that in accordance with the disclosure of JP '764, the brake structure of JP '764 will be disposed in the motor (51) of Liu around a portion of the shaft of the motor (51).  
Liu also does not provide disclosure upon the driver device of the tool machine magazine having “an angle sensor” wherein the angle sensor is “disposed on end of the driver shaft or a rotation center of the tool disc.”  
Figure 3 of Zhang though, shows a tool machine magazine (3) having a tool disc (42) that is loaded with a plurality of different tools [EPO Machine Translation of Zhang, paragraph 0031].  The tool machine magazine (3) further comprises a driver device.  
	With regards to the driver device, it is shown in Figure 3.  The driver device is shown therein as comprising each of a motor (30), a driver shaft, a first gear (46), a second gear (48), an angle sensor (50), a second sensor (60), a servo driver (20), and a PLC controller (10).  Be advised that while Figure 3 shows the driver device as comprising a reduction member (44), Zhang discloses that said reduction member (44) can be replaced with a gear box that includes an indexing cam [EPO Machine Translation of Zhang, paragraph 0031].  Please also be advised that the servo driver (20) and PLC controller (10) combine to form a control terminal (10+20).  Also, it is inherent that the driver device further includes a brake structure, noting that disclosure is provided on the control terminal (10+20) issuing a brake control command to the motor (30) in each of (at least) paragraphs [0009] and [0031] of the EPO Machine Translation of Zhang.
	With regards to the angle sensor (50), it is shown in Figure 1 of Zhang as being disposed on a rotation center of the tool disc (42).  Also, the angle sensor (50) is electrically connected to the control terminal (10+20) for sensing the rotation position/angle of the tool disc (42), and for feeding back a signal to the control terminal (10+20).  The signal includes a coded representation of the rotational position/angle [EPO Machine Translation of Zhang, paragraph 0032].
	Regarding the control terminal (10+20), it receives the rotational position/angle from the angle sensor (50) in the form of a signal [EPO Machine Translation of Zhang, paragraph 0031].  The control terminal (10+20) also issues driving and braking commands to the motor (30) in accordance to the program of the PLC controller (10) of the control terminal (10+20).
	Lastly, with regards to the second sensor (60), it is installed on the motor (30), and it too is electrically connected to the control terminal (10+20).  In use, the second sensor (60) is used for detecting the rotational speed of the rotor of the motor (30), and for feedback decoding to the motor (30) [EPO Machine Translation of Zhang, paragraph 0031].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the driver device of Liu with the angle sensor (50) and second sensor (60) of Zhang, and to have replaced the control terminal of the driver device of Liu with the control terminal (10+20) of Zhang, so as to provide the advantage of being able to issue driving and braking commands to the motor (51) of Liu, and to further provide the advantages of sensing the rotation position/angle of the tool disc (30+55) and detecting the rotational speed of the rotor of the motor (51).  In making this modification, the angle sensor (50) will be mounted to rotation center of the tool disc (30+55) of Liu, in accordance with the disclosure of Zhang.  Moreover, the second sensor (60) will be installed on the motor (30) of Liu, in accordance with the disclosure of Zhang.  Lastly, the control terminal (10+20) of Zhang will replace the control terminal of Liu, and it (10+20) will be electrically connected to the angle sensor (50) and to the second sensor (50), and will issue driving and braking commands to the motor (51) in accordance with the program of Liu.  
	Based on the foregoing, the modified driver device of Liu has the angle sensor (50) of Zhang, and said angle sensor is disposed on the rotation center of the tool disc (30+55).  In use, the angle sensor (50) will sense the rotation position/angle of the tool disc (30+55).  Moreover, the modified driver device of Liu has the control terminal (10+20) of Zhang, and it receives the rotation position/angle from the angle sensor (50) in accordance with the disclosure of Zhang.  Also, through control of the program, tool change and tool selection will be received and completed [EPO Machine Translation of Liu, paragraph 0010], and the control terminal (10+20) will receive the tool change and tool selection commands from the program.  
Lastly, noting again that the control terminal (10+20) was disclosed by Zhang as functioning to issue a brake control command to a motor in each of (at least) paragraphs [0009] and [0031] of the EPO Machine Translation of Zhang, the control terminal (10+20) will control the brake structure (which is disposed in the motor (31) of Liu in accordance with the disclosure of JP '764) to stop an operation of the (shaft of the) motor (31), thereby stopping the tool disc (30+55) from rotating for facilitating a tool change operation, when said control terminal (10+20) identifies that the rotation angle/position matches the tool change command.  This is because when a target tool is required to be mounted to the main shaft (23) of Liu, the target tool that is being called upon with the tool change command will have to be stopped at the correct rotation angle/position through braking such that tool change can occur as commanded.  
Claim 2:  First, the control terminal (10+20) will inherently store a relative position angle by which each of the plurality of tool sleeves (80) is disposed on the tool disc (30+55).  This is because the control terminal (10+20) is the means to store the program of Liu, noting that the control terminal (10+20) includes the programmable logic controller (10) of Zhang, and the program will have to have in the code thereof the relative position angle of each sleeve (80) and which tool is stored in each sleeve (80), in order for a sequence of tool changes to be properly executed in accordance with the program.  
	Next, please be advised that a given tool change command represents the tool sleeve (80) of a target tool.  That is to say that for a given tool change command, the target tool, as well as the sleeve (80) that the target tool is stored in, is being called into the correct rotation angle/position such that tool change can occur as commanded.  
	Lastly, the control terminal (10+20) will function to read a corresponding position angle of the tool sleeve (80) on which the target tool is placed/stored, and compare the read position angle with the received rotation angle.  This is because, the control terminal (10+20) actively and continuously detects the rotational position of the tool disc (30+55), and translates this position into an electric signal to continuously feed back to the motor (51).  (The control terminal (10+20) worked in this manner in the tool machine magazine (3) of Zhang, see EPO Machine Translation of Zhang, paragraph [0033]).  When, for example, the read position angle is the same as the received position angle, the control terminal (10+20) will maintain the position of the tool disc (30+55).  However, when the read position angle and the received position angle aren’t the same, the motor (51) is actuated to correct the deviation and place the tool disc (10+20) in the correct place.  (The control terminal (10+20) worked in this manner in the tool machine magazine (3) of Zhang, see EPO Machine Translation of Zhang, paragraph [0033]).  
Claim 3:  As was stated in the rejection of claim 1, the motor (51) of Liu was modified to have disposed therein the brake structure of JP '764.  In doing so, the brake structure is disposed around a portion of the rotation shaft of the motor (51).  With regards to the brake structure, it can be seen within Figure 1 of JP '764.  
The brake structure is shown in Figure 1 of JP '764 as having an electromagnetic set (7), a pair of brake linings (6), a magnetic conductive plate (13+14), a plurality of studs (8), and a plurality of pressure springs (16).  When the electromagnetic set (7) is conducted, for example, the magnetic conductive plate (13+14) is attracted by the electromagnetic set (7) such that the magnetic conductive plate (13+14) moves axially away from the pair of brake linings (6), and the plurality of pressure springs (16) are pressed by the magnetic conductive plate (13+14) to enter a state of compression.  Please note that with respect to the motor (51) of Liu, when the electromagnetic set (7) is conducted such that the magnetic conductive plate (13+14) moves axially away from the pair of brake linings (6) and the plurality of pressure springs (16) enter the state of compression, the motor (51) will be free to drive the cam (531) to rotate.  
On the other hand, when the electrical conduction of the electromagnetic set (7) is cut, for example, the magnetic conductive plate (13+14) is pushed axially by the plurality of pressure springs (16) such that frictional engagement is caused between itself (13+14) and the pair of brake linings (6), which results in braking [EPO Machine Translation of JP '764, paragraph 0002] of the motor’s (51) rotation shaft.  That is to say that the rotation shaft is pressed by the pair of brake linings (6) to stop rotating.

Claim 5:  The driver device of Liu comprises each of a motor/first gear (52), a transmission/ second gear (56).  As can best be seen within Figure 2 of Liu, the motor/first gear (52) is disposed around the distal end of the rotation shaft of the motor (51), while the transmission/ second gear (56) and cam (531) are mounted around the driver shaft (53).  Figure 2 further shows the motor/first gear (52) and transmission/second gear (56) engaging one another.

Claim 6:  As can be seen between Figures 1 and 2 of Liu, the motor (51) and cam (531) are disposed on the base.  Examiner reiterates that the base was pointed to in annotated Figure 2, which was provided above in the rejection of claim1.

Claim 7:  As was stated within the rejection of claim 1, the driver device of Liu was modified such that it was provided with the angle sensor (50) of Zhang.  Noting this, Zhang discloses that the angle sensor is an encoder [EPO Machine Translation of Zhang, paragraph 0032]

Claim 9:  The tool disc (30+55) of Liu has a central shaft at a center thereof.  Figure 2 of Liu has been annotated so as to point to this central shaft.  Noting this, the tool disc (30+55) can be seen in annotated Figure 2 as being disposed on the base through the central shaft.  Lastly, the plurality of bearings (54) are disposed around the central shaft, with respect to a radial direction, such that they (54) are arranged between their corresponding sleeves (80) and the central shaft.  This can be determined between Figures 1 and 2 of Liu.  

    PNG
    media_image2.png
    931
    707
    media_image2.png
    Greyscale


Claim 10:  As can be seen within at least Figure 2 of Liu, the cam (531) is a column shaped cam constant velocity cam.  It is reiterated that the cam (531) is a cam for non-intermittence for rotating synchronously [EPO Machine Translation of Zhang, paragraph 0010].  Noting this, the outline of the cam (531) is formed on the periphery of the cam (531), the outline of the cam (531) being shaped in a curve recess (532) (see Figure 2 of Liu).  

Examiner’s Comment
A thorough search has been conducted re: the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claim 4, Examiner notes that no indication regarding the allowability of the subject matter of claim 4 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, particularly given that it is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        



/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722